DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 10/3/2019.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 10/3/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 7, 10-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2017/0025727).
	As for claim 7, Yang teaches a unit cell, comprising:
a first layer comprising a first insulating material and a plurality of first metallic strips (Fig. 11, el. 101, 212; par. [0044]);
a second layer comprising a second insulating material and a plurality of second metallic strips (Fig. 11, el. 102, 222; par. [0044]); 
and a plurality of vias configured to electrically connect one or more of the plurality of first metallic strips of the first layer to one or more of the plurality of second metallic strips of the second layer (Fig. 11, el. 103).

 	As for claim 10, Yang teaches the unit cell of Claim 7, wherein:
the plurality of second metallic strips of the second layer form four separate bar shapes (Fig. 11, there are four associated sections, two of which are labeled 220 and 221, which are the base of the T-shapes which are these bar shapes.  The term “separate bar shapes” is broad and not fully clarified in the ; 
and each end of each bar shape is connected to a via of the plurality of vias (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.

	As for claim 11, Yang teaches the unit cell of Claim 7;
	However, Yang does not explicitly teach the insulating or conductor materials. 
	Examiner submits Official Notice that the use of a PCB, glass fiber and epoxy composite and copper as materials for the dielectric layers and metallic strips as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Yang.
 	The motivation for this combination is to use well known insulation materials with well known insulation properties or metallic materials with well known conductive properties to reliably perform the intended functions of the invention.

Allowable Subject Matter
Claims 1-6 allowed.
Claims 8-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845